DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s Response filed 07/23/2021, with respect to the 35 U.S.C. 112, 101, and 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112, 101, and 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claims 1, 8, and 15, the prior art does not appear to teach, in the context of the systems and methods recited for tracking shipments, that an internet of things smart label having at least one sensor may be automatically deactivated based on a detection of successful delivery of the package by detecting that the package has traveled a threshold distance in a direction of a desired delivery location which corresponds to an address in a customer profile database, wherein the deactivation causes the label to cease transmitting locational and directional movement to a server. Such a combination of elements is not taught or suggested by the prior art. 
Regarding the direction of claims 1, 8, and 15 to patent eligible subject matter under 35 U.S.C. 101, Examiner respectfully notes that the ordered combination of elements recites a technical improvement by automatically detecting when a package has traveled a threshold distance in the direction of a delivery location and ceasing transmission of location updates in response thereto, thereby saving power by automatically deactivating shipping smart labels. Therefore, the claims are directed to patent eligible subject matter under 35 U.S.C. 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Boyden et al., “Untethered Trailer Tracking and Control System”, Department of Transportation Federal Motor Carrier Safety Administration Report, December, 2005 (hereinafter “Boyden”)
Boyden generally teaches a telematics device which may allow for alteration of the intervals at which the location of the device may be collected and further indicates that geofences may be used to issue alerts regarding vehicle crossings, but is silent as to the deactivation of the device based on a threshold distance traveled in the direction of a delivery location, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628